CLARK J.,
dissents and assigns reasons.
hi respectfully dissent. I find the sanction imposed upon respondent too harsh. I do not find that the respondent was even *239negligent. All agree that he did not even cause harm to the public. The actual harm was caused by criminal conduct of a third person. The only harm was to respondent. In light of the significant mitigating factors present, I am not in favor of any punishment that exceeds a public reprimand. Accordingly, I would reject the petition for consent discipline.